Citation Nr: 0517221	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-07 043	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for an anxiety disorder 
with headaches.

5.  Entitlement to a higher initial evaluation for right foot 
plantar fasciitis with calcaneal spurs, currently evaluated 
as noncompensable.

6.  Entitlement to a higher initial evaluation for left foot 
plantar fasciitis with calcaneal spurs, currently evaluated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from January 1956 to 
January 1959 and from October 1963 to November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In its decision, the RO, in pertinent part, 
denied service connection for COPD, hypertension, peripheral 
neuropathy, and an anxiety disorder.  

This matter also comes before the Board on appeal from a 
February 2004 rating decision, which granted service 
connection for right and left foot plantar fasciitis with 
calcaneal spurs.  The RO assigned separate noncompensable 
ratings effective May 2002.  The appellant filed a notice of 
disagreement (NOD) in April 2004.  

The appellant originally filed a separate claim for headaches 
in May 2002.  Service connection for headaches was denied in 
a December 2002 rating decision.  The appellant filed a NOD 
in January 2003.  In the December 2003 RO hearing, the 
appellant withdrew the separate claim as to headaches, given 
that such was to be considered as included in the claim for 
an anxiety disorder.  As such, the claim on appeal is as it 
appears on the cover page of the instant decision.

The claim of entitlement to service connection for anxiety 
disorder with headaches is not ready for appellate 
disposition and is addressed in the REMAND portion of the 
decision below.  The claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

A December 2002 rating decision denied a claim of entitlement 
to service connection for a back condition.  The appellant's 
December 2003 RO hearing was construed as a NOD.  A statement 
of the case (SOC) was issued in March 2004.  The appellant 
did not file VA Form 9, Appeal to Board of Veterans' Appeals.  
As such, the appellant has not perfected his appeal and the 
Board does not have jurisdiction over this claim. 38 C.F.R. 
§§ 20.202, 20.302.

Service connection was awarded for Chronic Lymphocytic 
Leukemia (CLL) in a November 2003 rating decision.  The RO 
assigned a noncompensable evaluation effective October 2003.  
The appellant disagreed with the initial noncompensable 
assigned for CLL.  In the February 2004 rating decision, a 
100 percent disability evaluation was awarded for CLL 
retroactive to the original grant of service connection or 
October 2003.  The award constitutes a complete grant of the 
benefits sought and as such, the claim is no longer in 
appellate status.


FINDINGS OF FACT

1.  The appellant served in Vietnam from January 1967 to 
January 1968.  He is not a veteran of combat.

2.  The appellant did not incur COPD due to any incident of 
active military service.

3.   The appellant did not incur hypertension due to any 
incident of active military service nor did hypertension 
manifest within the first year following separation from 
service.

4.  The appellant did not incur peripheral neuropathy due to 
any incident of active military service, to include exposure 
to herbicides.

5.  The appellant's right foot plantar fasciitis with 
calcaneal spur is productive of arch pain, cramping, an 
inability to stand for longer than five minutes, and the 
necessity of use of orthopedic shoes. 

7.  The appellant's right foot plantar fasciitis with 
calcaneal spur is productive of arch pain, cramping, and an 
inability to stand for longer than five minutes, and the   
necessity of use of orthopedic shoes. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for COPD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

3.  The criteria for the establishment of service connection 
for peripheral neuropathy, to include as secondary to 
herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1116, 1131, 1132, 1133, 1137 (West 2002).

4.  The criteria for an initial 10 percent evaluation for 
right foot plantar fasciitis with calcaneal spur have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5276- 5284 (2004).  

5.  The criteria for an initial 10 percent evaluation for 
left foot plantar fasciitis with calcaneal spur have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5276- 5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In specific compliance with Quartuccio, the RO advised the 
appellant by letter dated in March 2004 of what evidence 
would substantiate the claims pertaining to service 
connection for COPD, peripheral neuropathy, hypertension and 
anxiety disorder, and of then-current efforts towards 
obtaining relevant evidence.  The letter advised the 
appellant of the specific allocation of responsibility for 
obtaining such evidence.  A letter was previously sent to the 
appellant in February 2001.  While the letter gave notice of 
the VCAA and the allocation of responsibilities for obtaining 
evidence, the criteria necessary to establish service 
connection was not provided.

As adequate VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication of the claims, 
the timing of the notice does not strictly comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.  The appellant has been advised of the 
type of evidence lacking to demonstrate entitlement to the 
benefits sought with the October 2001 rating decision, the 
February 2003 SOC, the February 2004 and October 2004 
supplemental statements of the case (SSOC), and the March 
2004 letter explaining the provisions of the VCAA.  

With regard to the service connection claims, in Pelegrini, 
the CAVC recognized that where pre-initial-AOJ adjudication 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini, 
18 Vet. App. at 120.  Such has been accomplished in this 
matter.

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, private medical records from Dr. N, 
reports of VA examination dated in 2001 and 2002, VA 
outpatient treatment records, and transcripts from the 
appellant's December 2003 RO hearing and February 2005 Travel 
Board hearing have been obtained in support of the 
appellant's claims.  Additional VA examinations are not 
necessary in the instant case. 38 U.S.C.A. § 5103A(d).  There 
is sufficient medical evidence to make a decision on the 
claims.  Id.   There will be no prejudice to the appellant if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the claims of entitlement to initial 
compensable ratings for bilateral plantar fasciitis with 
calcaneal spurs, the appeal in this case does not arise from 
a "claim" or "application" for an increased rating, but 
rather from a notice of disagreement with an initial rating 
assigned after an award of VA benefits.  Specifically, the 
case arose from a February 2004 rating decision, which 
awarded service connection for plantar fasciitis with 
calcaneal spurs of the left and right feet.  The appellant 
initiated an appeal of that decision to the Board by filing a 
notice of disagreement.  

On its face, the VCAA does not require any VA action upon 
receipt of a notice of disagreement.  A notice of 
disagreement can raise an issue that was not covered by the 
notice that VA gave when it received a substantially complete 
application for original benefit sought.  38 U.S.C.A. 
§ 5103(a).  As noted above, the appeal originated from an 
application for benefits from the appellant.  However, the 
issues involved in this case - entitlement to higher initial 
evaluations - are a "downstream element" of the award of 
service connection in the February 2004 rating decision.  An 
evaluation can only be assigned once service connection is 
awarded.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

VA General Counsel has held that, in cases such as this one, 
where VA receives a notice of disagreement that raises a new 
issue, the law requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but VA is not required to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).  

Remanding this matter for additional notification would only 
result in prejudice to the appellant by delaying the 
additional benefits that the Board is awarding him in the 
decision below by granting his appeal for initial compensable 
evaluations for bilateral plantar fasciitis.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The appellant was clearly advised as to 
which portion of evidence was to be provided by him and which 
portion was to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio, supra.  

Essentially, the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, essential due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claims, the March 2004 notice was provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board.  The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.  


The Merits of the Claims

Service Connection

The appellant contends that he incurred COPD, hypertension, 
peripheral neuropathy, and an anxiety disorder with headaches 
as a result of active military service.  With regard to his 
peripheral neuropathy, the appellant alternatively contends 
that the disability is the result of exposure to herbicides 
during the Vietnam War.  Having carefully considered the 
appellant's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeals as to 
these issues will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of these issues must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

With regard to the second prong of the Pond/Rose inquiry, the 
Board has considered potential application of the provisions 
of 38 U.S.C.A § 1154(b), which would in appropriate 
circumstances relieve the appellant of providing evidence of 
the existence of a disease or injury in service.  See 38 
U.S.C.A § 1154(b)  (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record does not support a finding that the appellant is a 
veteran of combat. While his service medical and personnel 
records indicate that his military occupational specialty was 
as a military policeman, he was not in receipt of any awards 
or commendations that would indicate combat service.  
Finally, as to the claims at issue, as will be noted below, 
his service medical records contradict his current assertions 
as to in-service incurrence.  Stated alternatively, this is 
not a matter where service medical records are unavailable or 
are silent as to the claimed disorders.  Thus, the provisions 
of 38 U.S.C.A § 1154(b) are not for application in this 
matter.

COPD:  The appellant argues that he incurred COPD as a result 
of his active duty service. The appellant testified in his 
December 2003 RO hearing that COPD was present since service 
and as a result he uses an inhaler to aid in breathing.  He 
further indicated that he was first diagnosed in 1997.  

The appellant's service medical records do not support his 
contention.  Firstly, contrary to the appellant's present 
reports, they are wholly devoid of any mention of relevant 
treatment, symptoms or complaints of a lung disorder, to 
include COPD.  Chest x-rays in December 1965 were within 
normal limits.  Upon examination in September 1972, the 
appellant's chest and lungs were clear.  During the 
appellant's September 1974 separation examination, a two-
centimeter density was noted in the left lingular lobe.  The 
appellant complained of shortness of breath on his October 
1974 Report of Medical History.  However, the appellant was 
cleared for discharge as a November 1974 chest x-ray revealed 
the lungs were clear and a mucous plug was suspected. 

The first diagnosis of COPD post-service was in 1996, some 22 
years after the appellant's separation from active duty 
service.  A May 1996 x-ray noted an old granulomatous 
process.  COPD was diagnosed.  X-rays taken in May 1997 
showed old granulomatous changes involving the bilateral 
lungs.  However, the lungs were clear and there was no acute 
process noted.

Private medical records from Dr. N dated in July 1992 
indicated the appellant had no shortness of breath.  An entry 
dated in May 1995 showed no history of COPD. 

VA general medical examination in October 2001 diagnosed the 
appellant with mild COPD.  The examiner noted the appellant 
was a longtime cigarette smoker.  Chest x-rays revealed no 
evidence of active acute pulmonary infiltrative process in a 
patient with moderate COPD.  The examiner opined COPD was 
unlikely the result of injury or disease, which occurred 
during the appellant's military service.

Despite evidence of a current diagnosis of COPD, there is no 
evidence of record to substantiate the critical second and 
third components of the Pond/Rose inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of COPD during the appellant's active duty 
service.  Moreover, the 2001 VA examiner opined there was no 
evidence of a nexus between any current diagnosis of COPD and 
the appellant's service.  The examiner observed that the 
appellant had a long history of smoking, and such was the 
cause of the disorder.  

While both the appellant and his spouse testified before the 
undersigned that COPD was present since the appellant's 
separation from active service, given that the appellant's 
account of in-service incurrence is not substantiated; and 
the negative nexus opinion of record, the preponderance of 
the evidence is clearly against the claim and the appeal is 
denied.  

Hypertension:  The appellant contends that he incurred 
hypertension as a result of his active duty service.  During 
his December 2003 RO hearing, the appellant testified that he 
was diagnosed with hypertension in 1974.  He further 
indicated that his first treatment post-service was in 1992.  
In testimony provided before the undersigned in February 
2005, the appellant indicated that he had periodic elevated 
blood pressure readings during his military service.

The appellant's service medical records do not support his 
contention.  While mild hypertension was noted upon the 
appellant's October 1974 Report of Medical History, the 
examiner indicated that it was in the past.  Service medical 
records indicated that blood pressure readings were recorded 
as follows: October 1963, 124/70; September 1964, 122/80 
sitting, 116/76 recumbent, and 128/80 standing; December 
1965, 122/80 sitting, 116/76 recumbent, and 128/80 standing; 
March 1972, 128/84; and in September 1972, 130/85.  An 
electromyography (EMG) dated in September 1964 was within 
normal limits.  An electrocardiogram (EKG) dated in September 
1972 had normal tracing.  The examiner further clarified that 
the appellant had normal blood pressure at the time of 
separation, 135/70.  

The first diagnosis of hypertension post-service is contained 
in private medical records from Dr. N dated in 1992.  This is 
18 years after the appellant's separation from service and 
thus, clearly outside the one-year presumptive period for 
cardiovascular-renal disease, to include hypertension. 
38 C.F.R. §§ 3.307, 3.309.

Upon VA general medical examination in October 2001, the 
examiner noted the appellant's blood pressure was normal at 
135/70 upon discharge from service and he was not being 
treated for hypertension.  The examiner further noted that 
the service medical records were devoid of any diagnoses of a 
heart condition.  The appellant's blood pressure was 110/70 
at the time of examination.  He was diagnosed with 
arteriosclerotic heart disease, a history of acute myocardial 
infarction, a history of coronary artery bypass graft times 
three, and chronic atrial flutter.  The examiner opined that 
it was unlikely that any of the aforementioned diseases were 
the result of the appellant's active military service.

Despite evidence of a current diagnosis of hypertension, 
there is no evidence of record to substantiate the critical 
second and third components of the Pond/Rose inquiry, as 
enumerated above.  While there was an indication that the 
appellant had elevated blood pressure readings during 
service, his service medical and personnel records do not 
support a diagnosis of hypertension during the appellant's 
active duty service.  Moreover, the October 1974 separation 
examination indicated the appellant's blood pressure was 
normal.  Finally, the 2001 VA examiner opined there was no 
evidence of a nexus between any current diagnosis of 
hypertension and the appellant's service.  

While both the appellant and his spouse testified before the 
undersigned that hypertension was present since the 
appellant's separation from active service, given that the 
appellant's account of in-service diagnosis is not 
substantiated; and the negative nexus opinion of record, the 
preponderance of the evidence is clearly against the claim 
and the appeal is denied.  

Peripheral Neuropathy:  The appellant contends that incurred 
peripheral neuropathy as a result of his active duty service.  
Specifically, he attributes the diagnosis to exposure to 
herbicides during his period of service during the Vietnam 
War.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure). The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. See 38 C.F.R. § 3.307(a)(6)(ii) (2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994). As such, the Board must not 
only determine whether the appellant has a disability which 
is recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is otherwise the result of active service.

The appellant's service records show that he served in 
Vietnam during the Vietnam War.  Because the appellant served 
in Vietnam, exposure to herbicides is presumed. See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2003).  However, there is no evidence that either acute or 
subacute peripheral neuropathy manifested to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military service, or in the instant case, within a year from 
January 1968. See 38 C.F.R. § 3.307(a)(6)(ii) (2003).  
Peripheral neuropathy was first suspected in May 1996, some 
28 years after the appellant was presumed exposed to 
herbicides, when the appellant present to VA with complaints 
of numb feet.  It appears that a diagnosis of peripheral 
neuropathy was confirmed in 1998.

Since presumptive service connection for peripheral 
neuropathy is not warranted, service connection can only be 
established with proof of actual direct causation. In other 
words, medical evidence must show that the appellant's 
peripheral neuropathy had it onset in service.  In this case, 
however, no such evidence has been submitted.

The appellant's service medical records are negative for any 
findings related to peripheral neuropathy, and the post- 
service medical records associated with the claims folder 
show that peripheral neuropathy is not related to the 
appellant's active duty service.  Upon VA examination in 
October 2001, the examiner opined peripheral neuropathy was 
unlikely related to the appellant's active duty service.  
Moreover, the examiner indicated that peripheral neuropathy 
of the lower extremities was probably secondary to peripheral 
arterial sclerosis with impaired circulation to the lower 
extremities, history of claudication, cold feet, and absent 
pedal pulses.

The only evidence suggestive of a linkage between the 
appellant's disorder and his military service is the 
appellant's own opinion. However, while the appellant may 
believe that his peripheral neuropathy is related to service, 
it is well established that, as a layperson, he is not 
considered competent of opining on matters requiring medical 
knowledge. See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is clearly against the 
claim and the appeal is denied.  

Increased Rating Claims

The appellant contends that his bilateral plantar fasciitis 
with calcaneal spurs is more severe than is contemplated by 
the currently assigned ratings.  Having carefully considered 
the appeal in light of the record and the applicable law, the 
Board will grant the appeal and assign separate 10 percent 
disability ratings for the right and left feet.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

It has been held that with regard to musculoskeletal 
disorders rated upon limitation of motion of the affected 
part, functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The record indicates that service connection was awarded for 
bilateral plantar fasciitis with calcaneal spurs in a 
February 2004 rating decision.  Separate noncompensable 
ratings for the left and right feet were assigned effective 
May 2002.  Service connection was based on a review of the 
appellant's service medical records, which contained 
complaints of painful feet and x-rays showing a right 
anterior calcaneal spur.  The appellant disagreed with the 
initial noncompensable evaluations and initiated the instant 
appeal.  

The appellant's bilateral plantar fasciitis is currently 
rated by analogy as noncompensable under diagnostic code 
5284.  38 C.F.R. § 4.71a.  Under this code section a 10 
percent rating is assigned for moderate foot injuries. Id.  A 
20 percent evaluation is assigned for moderately severe foot 
injuries and 30 percent for severe foot injuries. Id.  

The objective medical evidence of record contains findings of 
extreme tenderness of the arches of the feet, cramping, 
varying sensations of cold and hot in the feet, and an 
inability to stand for longer than five minutes.  The records 
further indicate the appellant wears orthopedic shoes to 
relieve the symptoms delineated above.  VA outpatient 
treatment records dated between 1996 and 2001 show the 
appellant complained of bilateral foot pain.  Upon VA 
examination in October 2001, the appellant complained of 
chronic cold feet.  Examination of the lower extremities 
revealed both feet to be very cold to the touch with 
decreased to absent pedal pulses.  The appellant also 
complained of constant pain.  

In September 2002, the appellant was afforded a separate VA 
feet examination.  The examiner noted the appellant was 
wheelchair bound.  The appellant complained of bilateral feet 
pain.  Physical examination revealed two ischemic feet with 
lack of normal sensation or normal arterial blood supply.  
The appellant had general foot pain and especially arch pain.  
The examiner indicated that the appellant had plantar 
fasciitis, primarily with arch pain, superimposed on severe 
arterial occlusive disease in the lower extremities and 
severe peripheral neuritis, which was symptomatic.  X-rays 
showed large plantar calcaneal spurs bilaterally and Achilles 
tendon calcification at its insertion.  

During his December 2003 RO hearing, the appellant testified 
that he had bilateral foot pain and cramping.  He further 
stated that he could not stand for prolonged periods and wore 
orthopedic shoes for comfort.  In a February 2005 hearing 
before the undersigned, the appellant testified that his 
whole leg gave way.  He indicated that his pain had not 
decreased and he could not stand for more than five minutes.  
The appellant stated that ankle twisting was not a 
manifestation of his bilateral plantar fasciitis.

The claims folder is not without some measure of ambiguity 
regarding which symptoms are attributable to the non-service 
connected peripheral neuropathy and the service-connected 
bilateral plantar fasciitis. However, the Board resolves any 
and all reasonable doubt in favor of the appellant. 38 C.F.R. 
§ 3.102.

In light of the appellant's credible complaints of pain 
experienced in his feet, the Board has considered additional 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  Based on the evidence 
delineated above and in light of the evidence of significant 
pain experienced in the appellant's feet causing functional 
impairment, an increased 10 percent rating is warranted for 
the right and left feet.  As the appellant's bilateral 
plantar fasciitis is an unlisted condition, the Board has 
rated the disability under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).   The Board has examined 
the rating schedule in order to assign a rating in excess of 
10 percent for each foot; however, conjectural analogies will 
be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings, nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.  There is no indication that the appellant has acquired 
flatfoot (diagnostic code 5276), acquired claw foot 
(diagnostic code 5278), or malunion of, or nonunion of, the 
tarsal or metatarsal bones (diagnostic code 5283). 38 C.F.R. 
§ 4.71a.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the appellant's 
bilateral plantar fasciitis with calcaneal spurs and its 
effects on his earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above.  

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the appellant's case at hand, the Board notes that while 
the RO provided the criteria and obviously considered them, 
it did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the appellant's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  The appellant's 
bilateral plantar fasciitis had not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
matter.

ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure, is denied.

Entitlement to an initial 10 percent evaluation for right 
foot plantar fasciitis with calcaneal spurs is granted 
subject to the controlling regulations governing monetary 
awards. 

Entitlement to an initial 10 percent evaluation for left foot 
plantar fasciitis with calcaneal spurs is granted subject to 
the controlling regulations governing monetary awards. 


REMAND

After a careful review of all evidence of record, the Board 
has determined that the appellant's claim of entitlement to 
service connection for an anxiety disorder with headaches 
must be remanded for compliance with applicable law relative 
to VA's duty to notify the appellant of what evidence would 
substantiate his claim, as well as for further development of 
the evidence.  Although the Board has not reviewed the claim 
with a view towards ascertaining the merits of the appeal, 
the Board has identified certain matters, which must be 
resolved, prior to adjudication of this matter.  

The appellant contends that he is entitled to service 
connection for an anxiety disorder with headaches.  
Specifically, he asserts that this condition is related to 
his period of active duty service.  The VCAA, as well as 
other applicable law, generally provides that VA is required 
to advise claimants as to what evidence would substantiate 
claims for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In light of these provisions, the Board observes that the 
claim was denied by the RO in October 2001 on the basis that 
there was no current diagnosis of an anxiety disorder.  VA 
outpatient treatment records reveal the appellant was 
diagnosed with anxiety in January 2004.  He was further found 
to be in an anxiety state in March 2004.

A VA medical examination is necessary under the VCAA.  A 
preliminary review of the appellant's service medical records 
show he complained of nervous tension and tension headaches.  
In April 1968, the appellant was diagnosed with tension 
headaches.  In October 1972, he was diagnosed with 
psychogenic dizziness and headaches.  In August 1974, the 
appellant complained of nervous tension.  He was diagnosed 
with mild anxiety.  The appellant reported headaches and 
depression on his October 1974 Medical History taken in 
conjunction with his separation from service.  Based on the 
evidence delineated above, the appellant should be examined 
by a medical specialist for the express purpose of providing 
an opinion as to the nature and etiology of any anxiety 
disorder with headaches, which may be present.  38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence (including but not 
limited to that as discussed above) and 
argument on the matter or matters the 
Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent. 

3.  The VBA AMC should arrange for a VA 
psychiatric examination of the appellant 
or other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and etiology of any anxiety 
disorder(s) with headaches, which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the examiner provide 
an opinion to the following: (1) whether 
the appellant currently has any 
psychiatric disorder(s), to include 
anxiety with headaches and (2) if so, 
whether it/they are related to the 
appellant's active duty service.  The 
examiner is asked to make specific 
reference to the appellant's service 
medical records, which contain diagnoses 
of psychogenic dizziness and headaches, 
tension headaches, nervous tension, and 
mild anxiety.  The examiner must provide 
complete rationale for all opinions 
expressed.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for an anxiety disorder 
with headaches.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him; however, the appellant is 
hereby notified that failure to report for any scheduled VA 
examination 
without good cause shown may adversely affect the outcome of 
his claim of entitlement to service connection for an anxiety 
disorder with headaches and may result in a denial.  
38 C.F.R. § 3.655 (2004).


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

	


 Department of Veterans Affairs


